Carpenter, J.
The plaintiffs were arbitrators to settle certain matters in controversy between the- defendant and one John F. Simmons. Their award required the defendant to pay to the plaintiffs a large portion of their fees and expenses as such arbitrators, and this action is brought to recover the same. ' The Superior Court found the facts, and rendered judgment for the plaintiffs. The declaration contains a special count, setting out the submission and' award, and also the general counts. The motion in error assigns two causes of error which seem to be relied on.
1. That it is not competent for the arbitrators to award a sum of money payable to themselves, and maintain an action on the award in their own names. This point, although alluded to in the argument, is not referred to in the defendant’s brief. We have no occasion however to consider this question, as it is not necessary to a determination of this case. The judg■ment of the Superior Court, so far as it rests upon the common counts, must be sustained. Whether it can be sustained upon the special count is immaterial. The plaintiffs performed certain services, as arbitrators, at the request of both parties, the defendant and Simmons. They are entitled to compensation, and have at least a claim against both parties jointly. That another is jointly liable with the defendant is no defence under the general issue, but can be taken advantage of only by plea in abatement.
2. The second error assigned is that the cause of action in favor of the plaintiffs, if any, is several and not joint.
It appears that a part of the demand is for the services of a clerk employed by the arbitrators as a board. In form they incurred a joint expense, and may maintain a joint action. *273Concerning that there would seem to he no room for doubt. In respect to the demand for services, that may be joint, or several, according to the circumstances of the case. They acted as a joint board. No one of them could have acted as arbitrator alone. He could only act in connection with the others. Unless otherwise provided all must concur in making the award. In fixing the sum to be paid, we think it was competent for them to put it in the joint or several form at their option. They named a sum in the aggregate, and made it payable to them jointly as arbitrators. It does not appear that there has ever been any division of the sum sought to be recovered, nor what specific amount each was to receive, but acting collectively they demand a gross sum.
We think that the court below did not err in rendering a joint judgment.
In this opinion the other judges concurred.